Benning, J.
dissenting.
The contract was, that Jordan was to be Caraker’s overseer for a year, at the price of $250, two hundred or two hundred and fifty pounds of pork, and thirty bushels of corn— the money to be paid daily, or weekly, as it might be needed for the support of Jordan’s family.
The question is, whether the debt resulting from Caraker to Jordan from his contract, was subject to garnishment for Jordan’s debts.
The Court below held that it was ; and I think the decision was right.
In opposition to the decision Caraker’s counsel rely on the act of 1845, which is in the following words : “ That from and after, the passage of this act, all journeymen mechanics and day laborers shall be exempt from (he process and liabil*576¿ties of garnishment, on their daily, weekly, or monthly-wages whether in the hands of employers or others.”
But an overseer is not, in my opinion, a journeyman mechanic or day laborer. Certainly, he is not a journeyman mechanic. Is he a day laborer? I think not.
I think he is not a a laborer” at all. As well might we say, that the superintendant of a factory, or of a railroad, or of a counting house, is a laborer.
The term, laborer, as I understand its import, is not applicable to any one who does not earn his living by the work of his hands,; as, by plowing, hoeing, mowing, ditching, carrying a hod, feeding the fire of an engine, &c.
But, surely, an overseer, under such a contract as the present, is not a day laborer. He is bound for a year, not for merely a day, or a week. True, it may be, that his pay wilL be daily or weekly, but that does not prevent h\sengagement from being for a year. A day laborer, I take it, is one whose engagement to labor, is but a day long. At the end of each, day, both he and his employer are free.
I think, then, dissenting from this Court, that the judgment excepted to, was right.